DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 6/29/2022, amended claims 17 and 19. Claims 17-34 are currently pending herein, however claims 25-34 were previously withdrawn in response to a restriction requirement.
Election/Restrictions
Claims 17-24 are allowable. The restriction requirement between embodiments, as set forth in the Office action mailed on 12/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 25, directed to a non-elected embodiment are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 26-34, directed to an unelected invention is withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 26-34 directed to an invention non-elected without traverse.  Accordingly, claims 26-34 have been cancelled
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Cancel Claims 26-34.
Allowable Subject Matter
Claims 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A self-propelled construction machine, comprising: a machine frame; at least three running gears supporting the machine frame, at least two of the running gears being drivable running gears; a work roller supported from the machine frame; a hydraulic drive operably connected to the at least two drivable running gears, the hydraulic drive including: a plurality of adjustable hydraulic motors each adjustable hydraulic motor being connected to an associated one of the drivable running gears, each adjustable hydraulic motor having a variable displacement volume variable by an actuator; and at least one adjustable travel drive hydraulic pump driven by at least one drive motor to supply the adjustable hydraulic motors with a variable total volume flow of hydraulic fluid; and a controller configured: to generate control signals causing the at least one adjustable travel drive hydraulic pump to supply the variable total volume flow of hydraulic fluid dependent upon a desired travel speed; to determine a partial volume flow for the operation of each adjustable hydraulic motor from the variable total volume flow; and when a speed of one of the adjustable hydraulic motors increases as a result of slippage of the running gear connected to the one of the adjustable hydraulic motors, to adjust the respective actuator of the one of the adjustable hydraulic motors such that a displacement volume is set for the one of the adjustable hydraulic motors at which displacement volume the partial volume flow determined for the one of the adjustable hydraulic motors is maintained, as claimed in Claim 17 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of self-propelled construction machines (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 17 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618